Supplement Dated June 2, 2015 To the Current Prospectus and Statement of Additional Information Voya GoldenSelect DVA Issued by Voya Insurance and Annuity Company Through Its Separate Account B This supplement updates the prospectus and statement of additional information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1‑800‑366‑0066. NOTICE OF AND IMPORTANT INFORMATION REGARDING A FUND SUBSTITUTION The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the
